Appellant was convicted of having possession of intoxicating liquor in violation of § 2717 Burns 1926, § 4, Acts 1925 p. 144. Her contention on appeal is that the court erred in overruling her motion for a new trial, under which she claims the verdict is not sustained by sufficient evidence, that it is contrary to *Page 125 
law, and that the court erred in overruling her motion to quash and vacate the search warrant, the return thereon, and to suppress the evidence procured by reason of the search.
The record shows the filing of an affidavit with the judge of the city court of Muncie for a search warrant, the issuance and return thereof showing a search of the premises described and the finding of intoxicating liquor. The motion to suppress the evidence found by virtue of such search was filed and overruled before the trial.
Neither the affidavit for search warrant, the search warrant, nor the officer's return thereof was introduced in evidence, and the officers who made the search testified without objection that they found intoxicating liquor in appellant's possession. With the record showing the admission of the evidence without objection, the overruling of the motion to suppress, if error, is not reversible error. See People v. Saltis (1927), 328 Ill. 494,  160 N.E. 86.
The evidence is ample to sustain the verdict. Indeed, appellant, while testifying as a witness in her own behalf, admits having possession of the liquor. The verdict is not contrary to law.
Affirmed.